DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 12, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (US 2009/0263154 A1) in view of Takiguchi (US 2009/0226223 A1).
Regarding claim 1, Izumi discloses a belt driving device comprising: an annular belt member 61; a plurality of rotary members 63,64 that extend in 
Regarding claim 2, the device of Izumi as modified by Takiguchi comprises the belt driving device according to claim 1, wherein an end portion of the removing member 65 in the extending direction is in stronger contact with the outer peripheral surface 61 than a central portion of the removing member in the extending direction. See par. 101.
Regarding claim 3, the device of Izumi as modified by Takiguchi comprises the belt driving device according to claim ls wherein an end portion of the removing member 61 in the extending direction has higher rigidity than a central portion of the removing member in the extending direction. See par. 101.
Regarding claim 6, the device of Izumi as modified by Takiguchi comprises the belt driving device according to claim 2, wherein the removing member 65 comprises a first portion that is in contact with the outer peripheral surface of the belt member and a second portion that holds the first portion and has a higher rigidity than the first portion, and the second portion has a shorter distance to the outer peripheral surface at the end portion than at the central portion. See Fig. 5.
Regarding claim 8, the device of Izumi as modified by Takiguchi comprises the belt driving device according to claim 2, wherein a boundary between the central portion and the end portion of the removing member is 

    PNG
    media_image1.png
    574
    493
    media_image1.png
    Greyscale

Regarding claim 9, the device of Izumi as modified by Takiguchi comprises the belt driving device according to claim 2, wherein a boundary between the central portion and the end portion of the removing member is 

    PNG
    media_image2.png
    574
    488
    media_image2.png
    Greyscale

Regarding claim 12, the device of Izumi as modified by Takiguchi comprises the belt driving device according to claim 10, wherein the one 63 
Regarding claim 13, the device of Izumi as modified by Takiguchi comprises the belt driving device according to claim 10, wherein the one of the rotary members 63 drives the removing member 65 by rotating under a driving force. See par. 49.
Regarding claim 15, the device of Izumi as modified by Takiguchi comprises the belt driving device according to claim 12, wherein the one of the rotary members 63 drives the removing member 65 by rotating under a driving force. See par. 49.
Regarding claim 16, the device of Izumi as modified by Takiguchi comprises a transfer device comprising: an annular belt member 61 comprising an outer peripheral surface, the annular belt member being configured to transfer an image onto a recording material by (i) the outer peripheral surface coming into contact with the recording material and (ii) receiving a voltage; a plurality of rotary members 63,64 that extend in parallel and rotate, the belt member being wound around the rotary members, the belt member circulating; a protrusion 66 that protrudes from an inner peripheral surface of the belt member, the protrusion extending along an edge of the belt member, the protrusion and each rotary member being arranged in an extending direction of the rotary member; and

Regarding claim 17, the device of Izumi as modified by Takiguchi comprises an image forming apparatus comprising: a transport unit 13 configured to transport a recording material; an image forming unit 3 configured to form an image on the recording material transported by the transport unit; and a belt driving device assembled to at least one of the transport unit or the image forming unit, wherein the belt driving device comprises an annular belt member 61, a plurality of rotary members 63,64 that extend in parallel and rotate, the belt member being wound around the rotary members, the belt member circulating, a protrusion 66 that protrudes from an inner peripheral surface of the belt member, the protrusion extending along an edge of the belt member, the protrusion and each rotary member being arranged in an extending direction of the rotary member, and a removing member 65 having a plate-shaped outer shape, a portion of the .

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Takiguchi and Komatsu (US 2013/0236208 A1).
Regarding claim 4, the device of Izumi as modified by Takiguchi comprises the belt driving device according to claim 2. Izumi lacks the disclosure of the end portion of the removing member being harder than at the central portion of the removing member, due to partial surface treatment. Komatsu teaches the end portion of a removing device that is harder at the central portion of the removing member, in order to more effectively clean the transfer belt. See, e.g., Komatsu, par. 6. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to make the end portion of the removing member being harder than at the central portion of the removing member, in the device of 
Regarding claim 5, the device of Izumi as modified by Takiguchi and Komatsu comprises the belt driving device according to claim 4, wherein the removing member has been subjected to the surface treatment at a contact portion with the belt member. See, e.g., Komatsu, Fig. 2.
Regarding claim 7, the device of Izumi as modified by Takiguchi and Komatsu comprises the belt driving device according to claim 2, wherein the removing member is thicker at the end portion than at the central portion. See, e.g., Komatsu, par. 53.
Allowable Subject Matter
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653